
	
		IV
		House Calendar No. 32
		111th CONGRESS
		1st Session
		H. RES. 289
		[Report No. 111–57]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Ms. Matsui, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules, and for other purposes.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported through the legislative day of March 30, 2009,
			 providing for consideration or disposition of the bill (H.R. 1388) to
			 reauthorize and reform the national service laws, an amendment thereto, or a
			 conference report thereon.
		
	
		March 26, 2009
		Referred to the House Calendar and ordered to be
		  printed
	
